The opinion of the court was delivered by
Wheeler, J.
There is no law in this State that requires a promise to pay a debt discharged by proceedings in bankruptcy to be made in writing to be valid. .Therefore such a promise may be proved by parol, and when proved is binding. The cases McLaughlin v. Hill, 6 Vt., 20 ; White v. Dow, 23 Vt., 302; and Spaulding v. Vincent, 24 Vt., 502, cited in behalf of the defendant to the point that the testimony of the plaintiffs was not competent to prove such new promise, were decided upon the law as it stood before the disqualifications of parties as witnesses were removed, and are not applicable to the law as it now stands in that respect. The parties are now competent witnesses, and such promise, established by their testimony, is as valid as if established by any other mode of proof.
Judgment affirmed.